Citation Nr: 0902446	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as noncompensable.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for athlete's foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus

7.  Entitlement to service connection for a bilateral wrist 
condition.

8.  Entitlement to service connection for a back condition.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  
This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) dated in April 2006 and March 2007.

The issues of entitlement to increased ratings for headaches 
and pseudofolliculitis barbae, whether new and material 
evidence has been submitted to reopen a claim of service 
connection for athlete's foot, and the reopened claims of 
service connection for bilateral hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for sinusitis and left ear hearing loss were 
denied in a September 1999 rating decision.  The veteran did 
not fully appeal this unfavorable decision as to either of 
those issues and it became final as to those issues.

2.  The veteran's claim for entitlement to service connection 
for right ear hearing loss and tinnitus was denied in a 
November 2001 rating decision.  The veteran did not fully 
appeal this unfavorable decision as to either of those issues 
and it became final as to those issues.

3.  Evidence associated with the claims file since the 
September 1999 rating decision regarding sinusitis is not 
both new and material evidence as it does not indicate that a 
diagnosis of sinusitis could be related to service, and thus, 
the evidence does not relate to an unestablished fact 
necessary to substantiate the claim.

4.  Evidence associated with the claims file since the 
September 1999 and November 2001 rating decisions regarding 
right and left ear hearing loss and tinnitus is both new and 
material evidence regarding each of those claims as it 
indicates a diagnosis of bilateral hearing loss and tinnitus 
could be related to service.

5.  The evidence of record does not support the conclusion 
that the veteran has a bilateral wrist condition that is 
related to service.

6.  The evidence of record does not support the conclusion 
that the veteran has a back condition that is related to 
service.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied service 
connection for sinusitis and left ear hearing loss, and the 
November 2001 rating decision, which denied service 
connection for right ear hearing loss and tinnitus, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence having not been presented for 
the claim for service connection for sinusitis, the claim for 
service connection for sinusitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence having been presented for the 
claims for service connection for bilateral hearing loss and 
tinnitus, those claims for service connection are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  A bilateral wrist condition was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

5.  A back condition was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
sinusitis, the notice letter provided to the veteran in 
December 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With regards to the claims for service connection, the VCAA 
duty to notify was satisfied by way of a letters sent to the 
veteran in December 2005 and August 2006 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in those matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private treatment records and 
service medical records.  And he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  While no VA medical 
examinations were undertaken with those claims herein denied, 
none wee necessary as the veteran submitted no evidence of a 
possible nexus between the claimed conditions and service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims to Reopen

The veteran claims that he has submitted new and material 
evidence regarding his claims for service connection for 
sinusitis, bilateral hearing loss, and tinnitus.

The veteran was most recently denied entitlement to service 
connection for sinusitis in a September 1999 rating decision, 
for right ear hearing loss in a November 2001 rating 
decision, for left ear hearing loss in a September 1999 
rating decision, and finally for tinnitus in a November 2001 
rating decision.  These rating decisions denied the claims 
because no relation of the conditions to service had been 
made.  These decisions went unappealed by the veteran and 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

SINUSITIS

As stated above, the last final denial of the veteran's claim 
for service connection for sinusitis was a rating decision 
dated in September 1999.  At the time of that decision, the 
evidence of record included the veteran's service medical 
records and some post-service treatment records.  The claim 
was denied because of a lack of nexus between service and any 
current condition of sinusitis.

Since the last final denial of this claim, the veteran has 
submitted private and VA treatment records.  None of these 
records shows a link between the veteran's service and a 
current condition of sinusitis and therefore the claims is 
not reopened.  While the evidence submitted since the last 
final disallowance of the claims is new as it was not 
received prior to the last final disallowance, it is not 
material to the claim for service connection for sinusitis.  
As this new evidence does not, by itself or when considered 
with previous evidence of record, relate to a positive nexus 
between the veteran's service and a current sinus condition, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and as such, is not considered to be 
material.  As the veteran has not submitted evidence that is 
both new and material with regards to his claim for service 
connection for sinusitis, the claim is not reopened.



HEARING LOSS AND TINNITUS

The last final denial of the veteran's claim for service 
connection for right ear hearing loss was a rating decision 
dated in November 2001.  At the time of that denial, the 
claims file included the veteran's service medical records 
and some post-service medical records.  The claim was denied 
for lack of a medical nexus between the veteran's service and 
a current disorder.  

The last final denial of the veteran's claim for service 
connection for left ear hearing loss was a rating decision 
dated in September 1999.  At the time of that denial, the 
claims file included the veteran's service medical records 
and some post-service medical records.  The claim was denied 
for lack of a showing of any aggravation of left ear hearing 
loss in service.

Finally, the last final denial of the veteran's claim for 
service connection for tinnitus was a rating decision dated 
in November 2001.  At the time of that denial, the claims 
file included the veteran's service medical records and some 
post-service medical records.  The claim was denied for lack 
of a nexus between a current condition and service.

Since the last final denials of each claim for hearing loss 
and the claim for tinnitus, the veteran has submitted a 
medical record dated in December 1987 which includes a 
possible nexus opinion between the veteran's complaints of 
hearing loss at that time and noise exposure in service.  

As this record relates to an unestablished fact necessary to 
substantiate the claims, the claims for hearing loss are 
reopened.  The veteran has submitted new evidence regarding 
this claim as the evidence submitted was not of record at the 
time of the last final disallowance of the claim.  The 
records submitted are also considered to be material 
evidence.  The records submitted since the last final 
disallowance of the veteran's claim indicate that the veteran 
has a current bilateral hearing loss disorder that could be 
related to the in-service exposure to noise.  This evidence 
relates to a nexus between a currently diagnosed disorder and 
service and therefore relates to an unestablished fact 
necessary to substantiate the claim.  As the veteran has 
submitted evidence that is both new and material with regards 
to his claim for service connection for bilateral hearing 
loss, the claim is reopened.  However, as further development 
is required prior to adjudication, the reopened claim for 
service connection for a bilateral hearing loss is remanded 
below.

Claims for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are silent regarding 
any wrist or back complaints or treatment.  Indeed an April 
1980 examination of the spine was reported as normal.  
Similarly, since service the veteran has not been shown to 
have had any diagnosed conditions affecting the wrists or 
back.

No diagnosis of the veteran otherwise having either a wrist 
or back condition has been made in the medical evidence of 
record.  Without a diagnosed disability, the claims for 
service connection must be denied.  See 38 U.S.C.A. §§ 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regards to all of the claims for service connection, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for sinusitis is not reopened.

New and material evidence having been submitted, the claims 
for service connection for hearing loss are reopened, and to 
this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened, and to this 
extent only, the appeal is granted.

Service connection for a bilateral wrist condition is denied.

Service connection for a back condition is denied.


REMAND

The veteran's claims for increased ratings for headaches, 
currently rated as 30 percent disabling, and 
pseudofolliculitis barbae, currently rated as noncompensable, 
and his claim to reopen a claim for service connection for 
athlete's foot all must be remanded for the RO to consider 
new evidence received by the Board which was not accompanied 
by a waiver of the agency of original jurisdiction.  As the 
new evidence includes treatment records regarding headaches 
and relevant dermatological consults, these records must 
first be reviewed by the agency of original jurisdiction.

The veteran's reopened claims of service connection for 
hearing loss and tinnitus must also be remanded.  The veteran 
has submitted a record of treatment dated from December 1987 
which indicates that his hearing conditions may be related to 
noise exposure in service.  As the examiner also indicates 
post-service noise exposure as a possible source of his 
hearing problems as well, it is unclear as to the true 
etiology of his current conditions and remand is necessary 
for a VA opinion regarding each condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  Have the examiner review the 
claims file in conjunction with the 
examination, including the December 1987 
medical notations showing decreased 
hearing since 1978 while the veteran was 
in the service.  The examiner should also 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests, including 
audiological testing, and answer the 
following questions:

	a.  Does the veteran currently have 
hearing loss or tinnitus?

	b.  If so, is it at least as likely as 
not that any of the diagnosed conditions 
are related to service, to include noise 
exposure in service?  In addition, with 
regards to left ear hearing loss, is it at 
least as likely as not that it was 
aggravated in service, to include noise 
exposure in service?

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Readjudicate all claims on appeal, 
including a review of all additional 
evidence submitted by the veteran without 
a waiver of RO consideration.  If any of 
the claims remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


